Cross-border enforcement in the field of road safety (debate)
The next item is the report by Mrs Ayala Sender, on behalf of the Committee on Transport and Tourism, on the proposal for a directive of the European Parliament and of the Council facilitating cross-border enforcement in the field of road safety - C6-0149/2008 -.
Mr President, I shall begin with a long list of acknowledgments. I must first of all thank the Commission for having submitted a document that provides us with an urgently needed instrument. I must therefore thank the Commission, as represented here by Vice-President Tajani, for having done us this favour of giving us an instrument that today, in 2008, is absolutely necessary after a really poor 2007, in terms of the progress in road safety that had been made before then. It is particularly necessary since we are now very close to the deadline - which is just two years away - for fulfilling the commitment and meeting the target set by all the European Union Member States of reducing road deaths by half. I therefore thank the Commission for that.
My thanks also go to the French Presidency (even though they have just left this Chamber), because I believe they convinced us, through their efforts and tenacity, that it was possible to make progress with this dossier. It proved to be complicated at the beginning because of its implications, but they convinced us that it was worthwhile.
I have to say, however, that subsequently, bearing in mind that there were other more important dossiers, we did have some problems when it came to understanding the motives of the Legal Service. We thought that it should always help the presidencies-in-office to advance their priorities and objectives, but in this case we found instead that it was of little use to us.
At one point, the Justice and Home Affairs Council put forward some conclusions with the best of intentions, but they did not help us maintain the strict approach that this text or instrument that we were working on was strictly a road safety instrument designed to prevent road traffic problems and accidents and driver impunity.
Lastly, I give special, warm thanks to the shadow rapporteurs, particularly Mrs Fouré, who worked alongside me in the sense that we made a good team at improving this text, as well as the rest of my fellow committee members, Mr Cocilovo, Mrs Lichtenberger and my other colleagues. I think together we have finally succeeded in moulding a better text.
I believe we have succeeded in rounding off the procedure or system in those areas where certain issues were missing, such as getting subsequent administrative offences once the information has been exchanged and notification made. In the case of those Member States where these offences are administrative in nature, a complementary procedure was lacking, and I think we have at least proposed a possible solution.
It is also significant that we have enhanced the controls. We are aware that we do not normally have a chance to enhance controls in matters of road safety, and in this case the Commission helped us.
It was also necessary to guarantee personal data protection, to recognise the work done by victim support groups, and to explain how this system should affect motorists.
We therefore do not understand why the Council has decided to stick to a position and a legal basis that does not help us in any way at all. Instead, it blocks any possible way forward. I must point out in this respect that we in Parliament and the Commission are convinced that the right basis is a road safety basis, and that this is an important first step towards improving precisely this area, which all of Europe's citizens are hoping will be improved. It must therefore remain a third pillar subject. The third pillar is about to expire, however, since the Treaty of Lisbon (ratified by the Member States, which are now dragging their feet in the Council) aims to eliminate the third pillar. Some of them now see it as something to brandish to stop this text progressing.
We hope and trust that the problems caused by the legal basis will be resolved. (The people will not understand when we explain to them why we cannot give them a basic instrument to improve road safety and prevent the impunity of those non-resident drivers who drive across our countries and break the law because they feel they cannot be punished.) We really cannot understand how those problems can continue. Hence we call on the forthcoming Czech Presidency to put aside its reservations and take a step forwards for the sake of road safety.
Mr President, ladies and gentlemen, I would like to begin by thanking Mrs Ayala Sender for the commitment she has lavished on this work, which she has truly carried out with passion, tenacity and great objectivity.
The Commission's efforts therefore - I have to tell you again - have one major objective, that of road safety. As concerns the content, however, we have examined Mrs Ayala Sender's text, the amendments she has tabled, and we have no objection to them; on the contrary, the Commission feels that this report points in the exact same direction as the proposal we presented, even helping to improve the quality of the text in certain respects.
For example, the European Parliament sees the electronic network established for the exchange of information as a tool to be managed at Community level in order to guarantee the protection of European citizens' personal data. I can only say that I support these amendments that map out and specify the scope of the proposal. I also believe that some of the amendments really strengthen the proposal we presented.
I refer to the amendments guaranteeing the follow-up of road traffic offences falling within the jurisdiction of administrative authorities and the amendments proposing the drafting of guidelines on monitoring methods and practices for Member States. These are all essential elements for ensuring road safety and achieving our target of at least halving the number of deaths caused by accidents on European roads. I would remind you that more than 40 000 people die on Europe's roads every year; in 2007 the figure was 42 500. If we consider that this is more or less equivalent to one plane crash every day, it is clear that this is an often underestimated tragedy. We are clearly not accustomed to thinking about how widespread the problem is.
We ought, of course, to do more, much more. That is why I welcome Parliament's swift action on this matter, and would like to thank Mrs Ayala Sender once more, as well as the Committee on Transport and Tourism, for the work they have done and for having grasped what is at stake here: the safety of all European citizens. Parliament and the Commission are in perfect harmony on this, both insisting on the need for urgency in introducing laws that can make a real difference in reducing road accidents.
Unfortunately, at the last meeting of the Council of Ministers we did not manage to achieve a consensus among the Member States. The French Presidency did try to mediate, but on 9 December we had to face the fact that, despite an agreement on the overall strategy to reduce the number of deaths, many Member States were insistent on the question of the third pillar. While the Commission and Parliament share the same views on the first pillar, many Member States are still talking about the need to regulate the issue under the third pillar.
This strikes me as a complete contradiction, and I want to say so publicly before this House, repeating what I said at the Council of Ministers. We cannot understand how the European Council can decide to seek agreement on adopting the Treaty of Lisbon with a new referendum in Ireland - as you all know, the Treaty of Lisbon abolishes the third pillar - at the same time as Member States are saying that we need to regulate all action on collecting cross-border penalties on the basis of the third pillar. This seems to me to be a huge contradiction that can lead to no positive outcome, and because of legal wrangling we are wasting time and are unable to take practical steps to provide citizens with practical help.
Road accidents are no theoretical matter; they are a reality that could affect any European family, including our own, at any time. It is our children who are on the roads, coming home from the clubs on a Saturday night or going to play football or going to parties. We should keep that thought in mind; this is not a question of legal wrangling and we have no time to lose.
I regret that there is no one from the Council here this evening, as I would like to make another heartfelt appeal - and I think I can do so on behalf of Parliament too - asking the Council to change its position and for the Transport Council to take the same line as the European Council. We must look to the future, we must look to the Treaty of Lisbon. We all hope that it can enter into force soon, because I do not think we can afford to keep looking backwards when it comes to a question of protecting the lives of us all.
Mr President, I must firstly thank Mrs Ayala Sender for her report because our work was in fact very constructive. She took into account most of the amendments tabled by the various members of the Committee on Transport and Tourism to ensure that we arrived at a draft directive that could be adopted, if not unanimously, at least by a very large majority in the Committee on Transport.
I would remind you, as has already been mentioned, of the aim of this directive, which is road safety. The aim is firstly to reduce the number of fatalities and injuries on Europe's roads, because it is a real disaster and tragedy that unfolds every year before our eyes. This aim is obviously shared by the 27 Member States and by all the Members of the European Parliament, and it makes sense to repeat that. The aim is therefore to save lives and, at the same time, to end the discrimination that has existed to date between national drivers and drivers from other Member States. It is not acceptable that two different drivers are treated differently on the roads of one country. This is absolutely intolerable and cannot continue, particularly when - and I repeat - it is lives that are at stake.
The offences covered have been rightly chosen as the ones causing the most accidents: speeding, drink-driving, failing to stop at red lights and, finally, not using a seat-belt. It is therefore absolutely vital that we pursue this directive.
Lastly, I would remind you, as the Commissioner did a moment ago, that the Council of Ministers issued reservations with regard to the third pillar and so on. However, I believe that, for the sake of human lives, we must find legal solutions and in this respect I sometimes have the impression that the legal quibbles are just a pretext. I believe that the challenge is to eliminate these real tragedies from our roads, as these are not appropriate in our Europe. Europe absolutely has to help us protect these human lives which are ended every year.
That is the challenge of this directive, and I hope that the European Parliament will deliver a very large majority, if not unanimity, so that we can ensure that progress is made on this issue during the Czech Presidency.
I would first of all like to thank Mrs Ayala Sender for her report on a subject which is extremely important. Some 43 000 citizens lose their lives on Europe's roads and roughly 1 300 000 citizens are involved in accidents. The 43 000 fatalities on Europe's roads are the equivalent of a medium-sized air crash every week. I feel that we can no longer tolerate this situation.
I would like to mention that the directive being proposed does not refer to criminal sanctions or to the points systems where they already exist in Member States. I would like to call for data to be transferred between Member States in a manner which guarantees its confidentiality and security. Communications between Member States should also include the methods of payment available and the currency which will be used to make this payment.
In addition, if the central authorities in the Member State of residence are going to decide not to go ahead and apply the financial sanctions imposed by the Member State in which the offence took place, this must be reported to the European Commission without fail. I believe that this directive is extremely important. This is why I hope that the European Parliament's vote on this matter will also help the European Council to take a step in the right direction, in other words, to approve this directive. This is an absolute must. Thank you.
Mrs Ayala Sender, I would like to begin by congratulating you for making one of the most tragic social problems our common political priority. Nowadays, the loss of human life, as you said Commissioner, is far above the figure we want to see at a general European level.
We have almost 70 standards for various spare parts for cars, but at the moment, we do not have a directive to curb the number of people losing their lives on the European Union's roads. This is absurd. The safety of human lives on our roads is no less important than the environmental standards which we impose on Member States. In this context, we need to support, in tomorrow morning's vote, Mrs Sender's report proposing mandatory cross-border sanctions for four main offences which account for more than 75% of fatalities on the road.
Implementing cross-border measures against these offences will limit the number of serious and fatal accidents and will bring us closer to a reduction target of 50% by 2010. General road policy is based on the European Union's general road legislation and on general standards, but not necessarily using the same benchmarks. We are talking about red traffic lights and speeding, but we are not talking about the operation of traffic lights or roundabouts, or about not using mobile phones and smoking when driving, or about driving courses in the European Union or general fines which would have shocked even the most hardened offenders.
If, at the moment, a Hungarian driver is allowed to break the highway code in Germany and is not punished in any way for this, introducing this directive and your proposals will ensure that he will be punished in his own country. The European Union needs a general European policy on road safety that will establish a safety level sufficient to protect human lives on our roads, which Member States are not allowed to deviate from.
We can rely, of course, on the Commission to punish governments which have not dealt properly with waste, which have failed to observe the Working Time Directive or which have harmed the environment. Do we not need then mechanisms which will guarantee that national road death figures do not exceed any average European values?
In this context, I would once again like to emphasise how important it is that we adopt generally accepted European accident indicators as our yardstick. I believe, Mrs Ayala Sender, that your report makes progress towards creating an integrated pan-European road safety policy. This directive will provide the basis for a Europe without road offences, without borders and without any chance of breaking the rules.
Mr President, first of all my thanks go to our rapporteur. She made a great effort in this area, which unexpectedly turned into a very controversial issue, to reach a consensus, including with the Council. The Council is taking a very illogical and a very un-European stand on this question, as the primary objective of a number of governments is obviously to protect their own fast drivers, tailgaters or drunk drivers, regardless of whose lives they endanger.
What happens at the moment is that people comply with restrictions in their own country but, as soon as they cross the border, they grow a lead foot and cannot get the accelerator off the floor, precisely because they need not worry about having to pay a fine. One thing must be made clear: small countries or countries with a great deal of tourism find it particularly difficult to secure understanding from their own citizens about penalties, that is about law enforcement, if the latter are absolutely sure that others are, in practice, under no threat of penalty.
So when I have a tailgater behind me on the road, who is driving right up behind me and has a number plate from another Member State of the European Union, I have to ask myself if it is because my life is worth less than a life is worth in his country that he only gives people in his own country a safety margin? That is not right, it is not European and it reduces road traffic safety.
We have achieved a good text. Of course something is still missing: the question of data protection, for example, has not been clarified sufficiently. However, I ask you in closing to please support my tabled amendment on the EUR 70 limit; then we will have cleared up much of the debate on imbalances. The point here is simply that an astute level of fine would be a sensible limit.
Mr President, Mr Tajani, ladies and gentlemen, 40 000 deaths a year is a horrifying statistic.
If not yet a disaster, road deaths are certainly an extremely serious social phenomenon, in the face of which Member States can often do no more than keep discouraging records and generate alarming statistics. It is the product of greater personal mobility, some will say; it is the product of increasing mechanisation, some will say. Of course, but it is also the consequence of a dilatory policy of prevention on the one hand and repression on the other by Member States and, indeed, the European Union, which up to now has been unable to secure a common road safety policy.
A recent survey conducted by the Italian office of statistics found that, in 2007, night-time accidents between Friday night and Sunday morning accounted for 44% of all road accidents in Italy. The irresponsible behaviour of those who get behind the wheel is, however, unfortunately not limited to any one country, so it is crucial that we examine this proposal for a directive, which attempts to discourage car drivers from committing road traffic offences wherever they may be, with the aim of halving the number of deaths on the road by 2010.
This is a good thing, but in at least some cases further improvements are required. Let me give just one example: the follow-up of offences. My opinion, Mr Tajani, is that we should follow Switzerland's example. In Switzerland anyone who commits a road traffic offence is stopped a few kilometres later by a traffic patrol and one of two things happens: either the driver pays the fine immediately or their car is confiscated until the penalty is paid.
I am perfectly aware that such a policy is not easy to implement and that it may seem drastic, but it is undoubtedly effective, and, moreover, we all know that you cannot cure cancer with an aspirin, and it is metastases we are now facing. Mrs Ayala Sender's report is nonetheless a good report and will of course receive my support.
(PT) Mr President, my colleague Ari Vatanen, who is a well-known champion of motor sport, often says that we all have to die one day, but he adds that this does not have to happen at the wheel of a car. Since 2005, however, the number of victims of fatal road accidents has not fallen as it should. The 2007 figures reinforce our concern. It is these fluctuations that best demonstrate how much we still have to do.
We are all aware that sanctions imposed for many offences committed on the territory of Member States other than the driver's country of residence are most frequently not enforced. The proposal for a directive that we are now debating rightly outlines an electronic data exchange system which aims to facilitate the cross-border enforcement of financial road traffic penalties, focusing on the four most serious offences in terms of human lives in Europe. This system is justified in itself. However, the rights of citizens with regard to the protection of their personal data must be safeguarded.
The European Commission's evaluation of the directive's implementation is therefore essential and should be rigorously carried out. There is still the problem of the different legal categorisation of offences according to the Member State in which they are committed. In some cases, these offences are merely administrative, whereas in others they are criminal offences. In some cases they are accompanied by additional penalties, such as a driving ban, but in others they are not. This is not the time to go into technical detail, but it is the time to call for the best solutions for implementing the directive to be studied for the future.
The rapporteur, whom I must congratulate, in fact suggests possible solutions that include the harmonisation of both fixed penalties and also road safety control practices and equipment. In our opinion, there are also doubts about the effective right of appeal when the driver does not agree with the penalty applied. Will this right be properly guaranteed where the appellant has to appeal in a jurisdiction and against laws which are not those of his country of residence? This is a question which I leave for Commissioner Tajani to answer.
Lastly, drivers must be properly informed about their new rights and duties. Only in this way will they see this initiative, not as a repressive instrument, but rather as a way of encouraging behaviour behind the wheel which is safer and more respectful of other people's and their own lives.
Thank you, Mr Queiró. For my part, I would like to reassure you. I use a moped more than a car, but I would like to avoid dying when I am on my moped too, not just when I am in my car. .
Mr President, this is an important dossier, and I am disappointed that the Council is not here, because it now has a crucial role to play as the direction of its thinking is, I understand, rather different from that of this Parliament.
Ms Ayala Sender referred to concerns about the legal base. While I support the principle of cross-border enforcement, it has to be legally sound and stronger than it is now.
The offences covered by this proposal are limited to speeding, drink-driving, the seat belt and not driving through a red light. Ms Fouré said that these cannot be tolerated and Ms Ayala Sender spoke of people getting away with it. I hope that, as we approach the next phase of discussion, we will address this aspect of getting away with it. People who get away with drink-driving, speeding or jumping red traffic lights are a danger to other citizens, but they are often, I would argue, the very same people who think that other rules of the road do not apply to them, whether we are talking about parking restrictions, congestion charges or, as Ms Raeva said, driving using a mobile phone. There are also those who ignore innovative measures such as low-emission zones. These are very important issues and no one should ignore them. We need cross-border, pan-European enforcement to counter them all.
All the people who break the laws contribute to those 42 000 deaths which the Commissioner spoke about earlier. If there were 42 000 deaths in any field of European activity other than driving, we would be up in arms about it day after day, week after week, month after month.
Colleagues, together we must act to strengthen this piece of legislation second time around for all our citizens in the 27 EU Member States.
I would like to let you know that the Council Secretariat is present and taking full note of what is being said. I say this for the benefit of those of you who have spoken and in light of the comments made. Mr Rack, you have the floor for two minutes.
(DE) Mr President, Commissioner, it is good that we at least agree on jointly prosecuting four common offences, but what is important in reality is that these traffic offences really are punished, not just that we say we agree that numerous offences should be prosecuted.
The key problem is in fact that numerous Member States do not prosecute what needs to be prosecuted. That being so, I consider it incomprehensible - and we need to say this loud and clear - that some Member States - and they are also primarily those who do not want to punish traffic offences from other Member States - are hiding behind the legal question and the conflict of competence. What is important here is that we abide by the basic position taken in the Lisbon Treaty.
In any event, what is important is that Member States should not protect their citizens from what they get up to in another Member State. This being so, I am really sorry to have to reproach the Commission - but reproach it I must - and ask why no one has ever considered instituting or at least threatening to institute infringement proceedings against the Member States which systematically fail to punish certain offences.
I think that would be a reasonable approach, a very clear signal that this really is a genuine concern on the part of Europe and the European Community and I would therefore specifically advise it.
A second point that is important in my opinion is why we do not also integrate candidate countries into this system? I come from a country in which there are a great many drivers from neighbouring countries which are not yet or which are barely Member States of the European Union and I consider their carte blanche in our country to be totally unjustified.
(PL) Mr President, Commissioner, I should like to congratulate Mrs Ayala Sender on her excellent report. It is the latest of the many very good reports prepared by one of the best colleagues on this committee.
Four causes of accidents and four areas for regulation at European level have been identified. These are speeding, not wearing seat-belts, drink-driving and failing to stop at red lights. These really are very significant factors in relation to accidents.
Commissioner, your stance as regards the European Council sounded very drastic. It is most unfortunate that our ministers are approaching as fundamental an issue as road safety in this manner. This matter concerns our Union space, which is an open space. Impunity or a sense of impunity is the true source of irresponsible behaviour.
I should like to refer to another very important factor. Union citizens are treated differently depending on which country's territory they find themselves on. An effective system is called for. It needs to be understood that penalties will be enforced regardless of the geographical area of the European Union concerned. If the regulation under discussion helps to bring this about, we shall be able to count it as one of our successes. I am particularly pleased to have been able to take the floor, as I am familiar with the situation in my country, Poland, where 5 600 lives are lost on the roads every year.
(LT) The black meter recording fatal car accidents on European roads is still turning threateningly; having constantly been in decline, the number of deaths has stabilised in recent years. New efforts are required to realise the EU goals outlined. The European Commission has drafted and prepared proposals, the rapporteur has added her own and here we have a report, which is important to everyone, on the application of penalties for road traffic offenders from other Member States. The number of deaths varies greatly across the countries of the European Union. Five times as many people are killed on Lithuania's roads as in the old EU Member States. Without wishing to transfer the main burden to Brussels and while stressing Member States' responsibility, I still have no doubt that the European Union should gradually reach a common or at least coordinated policy on driver behaviour on the roads and regulations. This has already been discussed and I agree entirely.
All the more so because, following the expansion of the Schengen area, an increasing number of cars with various Member State registration plates are appearing both in old and new European Union Member States. We are all interested in seeing an intelligent driving culture spread throughout the entire European Union, in seeing the disappearance of the feeling of impunity: 'in a foreign country I will drive and park as I usually do, no one will find me any way'. Those Member States which oppose the proposals for this directive, whether they want to or not, make that black meter turn faster.
(CS) Finding and punishing foreign drivers who commit traffic offences in the European Union may be an unpopular proposal but it is completely logical and practical. It is inconceivable that Member States can agree on harmonising new safety features of vehicles manufactured for use on EU roads in order to decrease the impact of traffic injuries, and yet not want to agree on their prevention. A proposal for a computer system allowing Member States to share information on traffic offences should be self-evident in an environment where in reality people have moved freely for years.
However, it would also be useful to harmonise the systems of traffic offences. I am aware that it would be difficult to apply the same yardstick to southern Italy and northern Europe, and even possibly some rules do not always lead to the same traffic offences or gravity of these offences. However, in my opinion, the EU countries should be able to agree on the main offences which are known to account for most traffic accidents year in and year out. Of course I support the proposal from the Commission and the rapporteur.
Mr President, it is amazing that it has taken so long to attempt to pass legislation to give the arm of traffic law the potential to cross EU Member State borders in order to save lives. It is even more amazing that the Council is hindering this from happening. It is also amazing that we set maximum speed limits for our cars, and then we produce vehicles that can travel twice or three times the maximum limits. It is also amazing that we have legal alcohol limits for drivers, and yet we bombard our citizens - especially in the festive season - with alcohol advertisements. And we especially associate alcohol intake with sex appeal and manhood, in some cases.
Commissioner, please do not give up your fight. Please, fight with us against the Council, which is absent today, in order to save lives and make our roads a safer place to be.
Mr President, ladies and gentlemen, I must thank all those who have taken part in the debate. They have lent weight to the decision that I hope will be taken by this House tomorrow, as well as to the Commission's work in the Council. It will not be easy, but I believe that together we will get there in the end.
I must emphasise the seriousness of the traffic offences that we are discussing, which cause the majority of fatal accidents. Allow me to go back over a few statistics with you: on the basis of the 2007 impact assessment, which includes evaluations of the previous three years, 30% of road deaths were caused by speeding, and 25% by drink-driving and, I should add, by driving under the influence of drugs. That is why I support Amendment 38 tabled by Mrs Lichtenberger, which adds certain enhancements to the Commission's text. I have my doubts about the EUR 70 issue because it would make for unequal treatment.
Seventeen per cent of accidents are caused by failure to wear a seat-belt, and approximately 4% by jumping red lights. In total, 75% of road traffic deaths are the result of one or more of these four violations of road traffic laws. I think that is all I have to say. For the sake of clarity, let me turn to the Council, to those representing the Council, the General Secretariat of the Council, and repeat what I said a few days ago at the Council of Transport Ministers: it is not the Commission's intention to reduce Member States' powers; we are interested only in reducing the number of deaths on the roads in the European Union. In so doing we intend - to answer Mr Rack, as well - never to hide behind the application of laws.
As far as the offences are concerned, we have stood firm against the Member States, but only on matters concerning forms of transport other than cars, because this is the first time that we have taken action in the automobile sector. We have legislation on driving heavy goods vehicles, but not cars. Thus I believe that, thanks to the encouragement received from this House today, we at the Commission - I can assure you all, and Mr Matsakis - are pressing onwards; we do not intend to stop because, I repeat, when it comes to saving human lives, no legal objection can block the actions of those who have political responsibilities towards half a billion European citizens.
To conclude, Mr President, I hope that this Christmas and New Year will give time for reflection to all the ministers who have had concerns about the text that the Commission, with Parliament's support, presented to the Council. Finally, as this is the last speech I will make before the Christmas break, Mr President, on behalf of the Commission, I would like to extend my best wishes to all the honourable Members, the Presidency and the whole of Parliament.
Thank you Mr Tajani. We do of course return your good wishes, and, as for the Council, we will be ready on Twelfth Night to deliver great sacks of coal if they are naughty!
Mr President, I was going to make a complaint to you precisely about the non-attendance of the Council, but I see that there is in fact one person representing it, although I would of course have preferred to have a direct representative of the Presidency here. The fact is, however, that Mr Borloo was very tired.
I would like to thank my fellow Members for their comments. I can assure some of them that we have talked to the European data protection supervisor to ensure that personal data will remain totally confidential. Specifically with regard to procedural guarantees, we have tried, with the inestimable help of the Commission and Parliament's legal services, to address all those that are possible at this stage of the directive.
As for the Swiss system, I can assure you that the problem at the moment is that our police normally cannot exchange data on non-residents or notify them. In those cases where they catch them they do make them pay, and that happens in all our Member States. However, those data cannot be obtained when radar or cameras - that is to say, mechanical means - are used, and that is the system that we are implementing right now.
I would just like to thank everyone for their patience, because in some areas we were unable to expand on the work being done by, for example, Mr Evans, Mrs Lichtenberger and Mrs Ticău. Nevertheless, there is the review clause. The Commission has assured us that it allows for an assessment to be undertaken in the two years after the directive is implemented and for new aspects to be introduced as appropriate at that time.
For that to happen, of course, the directive needs to be adopted. To that end, we need political solutions and not petty legal stratagems. I therefore thank both the Commission and the French Presidency and, above all, my fellow Members, not only for their patience and support but also, I hope, for tomorrow's vote. The vote needs to be as unanimous as possible so that, alongside the Commission, we can stand up to the new Czech Presidency and stress the need for it to move forward in getting this directive approved.
The debate is closed.
The vote will take place on Wednesday 17 December.
Written statements (Rule 142)
Speeding, drink-driving, failing to use seat-belts and not stopping at red lights are the main causes of the fatal accidents that occur frequently on European roads and the EU is therefore trying as a first step to harmonise the rules for these four offences.
I consider the directive's contribution to be a unified European approach to the collection and levels of fines and to the use of a computer network for exchanging information. On the minus side there is the lack of awareness among drivers concerning changes to the rules on collecting fines within an EU framework.
I consider it important that the Commission, together with the Member States, should run an information campaign in order to provide citizens crossing borders into other Member States with advance information about the legal consequences of breaking the law in terms of the levels and imposition of possible fines. Drivers must have the right to receive notices in a language that they understand, especially where the delivery of a notice would have legal consequences. They must be made aware of the validity of rulings, of appeal options and of the consequences of failing to respond.
I believe that this directive will make drivers drive more carefully and safely and the directive will contribute towards a reduction in fatal traffic accidents on European roads where 40 000 people died in 2007. I support the adoption of the directive on simplifying cross-border regulations in the field of road safety and I therefore welcome the report of Mrs Ayala Sender, the rapporteur.